DETAILED ACTION
This action is in response to the amendment filed on 09/09/2021.
Claims 21, 23-24, 26-27 and 29 are pending and have been examined.
Claims 1-20, 22, 25 and 28 have been canceled.
Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 23-24, 26-27 and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffman (6,786,382) in view of Wallace et al. (6,699,235).
	Regarding claims 21, Hoffman discloses a surgical instrument configured for use with a robotic surgical system (col. 12, lines 16-25) comprising a transmission (i.e. gear arrangement) configured to generate a rotary motion (i.e. gear rack 100, gear segments 76 and 156), wherein said surgical instrument comprises: a replaceable stapling attachment (22, 12) comprising: a first jaw (16); a second jaw (18) movable relative to said first jaw between an open configuration and a closed configuration; an elongate channel configured to receive a staple cartridge (Figs. 1-3), wherein said staple cartridge comprises a plurality of staples removably stored therein; an anvil (18); and a firing member (14; fig. 11) operably responsive to the rotary motion of the gear arrangement, wherein said firing member comprises a first cam member (38; Fig. 4) configured to engage said first jaw and a second cam member (44; fig. 4) configured to 
	Although Hoffman discloses the use a rotary driving system (i.e. transmission via gear arrangements 100, 76, 156) and wherein the device could be powered (i.e. automated and/or electro-mechanical powered) or being remotely operated (col. 12, lines 16-25), Hoffman does not specifically disclose a robotic system comprising an electric motor, wherein the firing member is operably responsive to the rotary motion of the electric motor and the linear drive converter is operably interfacing with the electric motor of the robotic system.  
	Wallace discloses a surgical tool that has a tool base (62) which includes an interface (64) which mechanically and electrically couples the tool (50) to a manipulator of a robotic system (Figs. 26-30). Wallace includes gears (400; Fig. 30) which are powered by a robotic system to provide rotational actuation motions to the instrument. Wallace incorporates Tierney by reference to Wallace incorporates Tierney by reference to provide details of surgical robotic tools. Tierney teaches that the gears would be driven by driven elements (118) on an interface side of the tool base (which are turned by rotatable bodies on the adapter on the robot arm and driven by a motor. In 
	Thereby, one having ordinary skills in the art would have substituted Hoffman’s hear arrangement (driven manually) for Wallace/Tierney’ gear arrangement (powered by electric motor) to obtain the benefits of a robotic system. The modification of Hoffman’s instrument for use with Wallace’s robotic system would have been merely the application of a known technique (i.e. the use of a surgical instrument end effector) to a known system (a robotic system) to yield predictable results without significantly altering the functions performed by Hoffman’s instrument and the Wallace/Tierney robotic system. 
	Regarding claims 23-24 and 29, Hoffman also discloses wherein the replaceable stapling attachment (22) comprises said linear drive converter (41; Fig. 4); further comprising said staple cartridge, wherein said staple cartridge is replaceable (37; col. 5, lines 45-48). 
 	Regarding claim 26, Wallace/Tierney discloses wherein said replaceable stapling attachment (Fig. 1 of Wallace; Fig. 4 of Tierney) comprises said transmission and/or gear arrangement (Wallace, Fig. 30; Tierney, Fig. 6).. 
	Regarding claim 27, Wallace/Tierney discloses conversion means for converting rotary motion from rotary disc (Tierney, discs 118) into a linear motion for application to a firing mechanism. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the reasons above the grounds of rejection are deemed proper.
Conclusion






Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731